Order entered October 20, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00747-CV

                              MORRIS MILLER, Appellant

                                            V.

                  DESIGN MASTERPIECE LANDSCAPE, INC., Appellee

                         On Appeal from the County Court at Law
                                Rockwall County, Texas
                             Trial Court Cause No. 1-14-110

                                        ORDER
         Before the Court is court reporter Deborah Hamon’s October 17, 2016 request for

extension of time to file the reporter’s record. The Court GRANTS Ms. Hamon’s request. We

ORDER Ms. Hamon to file the reporter’s record within THIRTY DAYS from the date of this

order.

                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE